Citation Nr: 9903578	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a 
transurethral resection of the prostate (TURP).

2.  Entitlement to a higher (compensable) rating for 
bilateral hearing loss.

3.  Entitlement to an effective date earlier than June 5, 
1995 for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 RO decision which denied 
service connection for residuals of a TURP, and granted 
service connection and a noncompensable rating for bilateral 
hearing loss.  This matter also comes to the Board on appeal 
from a January 1996 RO decision which granted service 
connection for tinnitus, effective from June 5, 1995.  The 
veteran appeals to the Board for service connection for 
residuals of a TURP, for a higher initial rating for 
bilateral hearing loss, and for an earlier effective date for 
an award of service connection for tinnitus. 

The main body of the present Board decision concerns the 
veteran's claim for an earlier effective date for the award 
of service connection for tinnitus.  His claims for service 
connection for residuals of a TURP and a higher rating for 
bilateral hearing loss are addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The veteran was separated from active service on April 
30, 1946.

2.  On May 17, 1946, the RO received the veteran's original 
claim for service connection for tinnitus, and such claim 
remained pending until a January 1996 RO decision which 
granted service connection for tinnitus (the RO assigned June 
5, 1995 as the effective date for service connection).


CONCLUSION OF LAW

The criteria for an earlier effective date of May 1, 1946 
(day after separation from service), for an award of service 
connection for tinnitus, have been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 8, 1942 to 
April 30, 1946.  A review of his service medical records 
shows that when he was examined for induction purposes in 
January 1942, no pertinent abnormalities were noted. 

Service medical records, dated in January 1946, reflect that 
the veteran underwent an ear consultation and it was noted 
that his right middle turbinate was scarred and dull; 
however; it was also noted that such was intact and normal.  
There was a thin tissue which was centrally located and which 
was thought to possibly represent a healed perforation.  
There was no current evidence of an active inflammatory 
reaction.  Hearing loss in both ears was noted.  It was 
concluded he probably had mixed type deafness.  In April 
1946, he underwent a Medical Board survey (due to malaria) 
and his history of ear problems was also noted.  It was noted 
that he was being repeatedly treated for recurrent malarial 
attacks, and was unfit for duty based on such.  He was 
discharged from service later that month, on April 30, 1946.

On May 17, 1946, the RO received the veteran's application 
for service connection for various disabilities, including 
ear problems.  He related that he had a perforated right 
eardrum which he first noticed in 1945, that before that he 
had fungus in his ears, that he had been under gunfire, that 
he had "constant ringing in both ear[s]," that he had 
hearing loss of both ears, and that his eardrums were 
scarred.  He also indicated he wanted service connection for 
a brain concussion.  He related he sustained a concussion as 
a result of hitting his head against an amphibious tractor in 
March 1944; he related he had residual headaches (which were 
intermittent and localized to the back of his right ear). 

By a May 1946 RO decision, service connection was granted for 
various conditions including malaria, and the decision noted 
that a determination regarding service connection for 
defective hearing and residuals of a brain concussion was 
deferred pending a VA examination.  The RO sent the veteran a 
letter in May 1946 which told him of this action.

At a May 1947 VA ear examination, the veteran gave a history 
of a fungus infection of both ears in service and having 
tinnitus.  He said he did not have trouble with his ears 
prior to service.  On examination, it was noted that both 
eardrums showed fairly large calcareous deposits and slight 
retraction.  Hearing tests showed diminished hearing.

In an August 1947 decision, the RO granted service connection 
for a psychiatric disorder and addressed other compensation 
matters; but the RO did no address the question of service 
connection for ear, hearing loss, or tinnitus problems. 

During an August 1951 VA neuropsychiatric examination, the 
veteran indicated that he had a "terrific ringing in my ears 
all of the time."  During service, he related, he fell 
backward from an amphibian tractor and was out for 5 to 10 
minutes.  He said he was hospitalized for one month and 
diagnosed as having a concussion of the brain.  The 
psychiatric diagnosis was a conversion reaction with anxiety 
and conversion features.  

There are no later pertinent medical records until the 1990s.  
A November 1993 VA audiometric examination noted that the 
veteran reported a history of a perforated right ear drum.  
Bilateral hearing loss was noted, as well as bilateral 
constant tinnitus.  Later medical records from the 1990s also 
show hearing loss and tinnitus.

In a statement, received at the RO on April 28, 1994, the 
veteran requested service connection for a hearing loss 
condition.  He noted that in May 1946 he received an RO 
letter telling him that his hearing loss condition would be 
evaluated after a VA examination. 

By a January 1995 RO decision, service connection for 
bilateral hearing loss was granted and a noncompensable 
evaluation was assigned, effective from April 28, 1994. 

In a statement received by the RO on February 16, 1995, the 
veteran requested service connection for an eardrum 
perforation.  In a March 1995 decision, the RO granted 
service connection for a right eardrum perforation and a 
noncompensable rating, effective February 16, 1995.

During a June 5, 1995 hearing at the RO, the veteran 
testified that he had ringing in his ears since the time of 
service.  Specifically, he related that during service he was 
exposed to the noise of explosions and artillery barrages.  
(The RO construed such as a claim for service connection for 
tinnitus.)

In January 1996, the RO granted service connection for 
tinnitus and a 10 percent evaluation, effective from June 5, 
1995.  

II.  Legal Analysis

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).

The veteran was separated from active duty on April 30, 1946.  
On May 17, 1946, within the year after service, he filed his 
initial compensation claim for various conditions including 
ear problems, one of which was "constant ringing in both 
ear[s]."  The Board finds that this May 17, 1946 claim was 
specific enough to constitute a claim for service connection 
for tinnitus (ringing in the ears).  A May 1946 RO decision 
noted that action on the claim concerning hearing problems 
was being deferred pending an examination; a May 1947 
examination noted hearing problems including tinnitus; and an 
August 1947 RO decision neglected to address the claim 
concerning hearing problems (including tinnitus).  As a 
result, the May 17, 1946 claim for service connection for 
tinnitus remained in a pending status, and such claim was 
never abandoned by the veteran.  

At a June 5, 1995 RO hearing, the veteran again raised the 
issue of service connection for tinnitus; yet the old claim 
was still pending and a new claim was not required.  A June 
1996 RO decision granted service connection for tinnitus, and 
the RO selected June 5, 1995 as the effective date for 
service connection.  However, since the May 17, 1946 claim 
was still pending, such claim governs the effective date for 
service connection.  Since the May 17, 1946 claim was filed 
within a year after the veteran's April 30, 1946 release from 
active duty, the correct effective date for service 
connection is May 1, 1946, the day after service.

For these reasons, the Board grants an earlier effective date 
of May 1, 1946 for an award of service connection for 
tinnitus.  The question of the evaluation for tinnitus during 
the retroactive period is not before the Board at this time, 
and such will be addressed by the RO.  (The Board also notes 
that the effective dates assigned by the RO for service 
connection for bilateral hearing loss and a right eardrum 
perforation are not before the Board, and any claim for 
earlier effective dates for service connection for those 
conditions must be pursued through the RO.)


ORDER

An earlier effective date of May 1, 1946 for an award of 
service connection for tinnitus is granted.






REMAND

Service Connection for Residuals of a TURP

The veteran underwent a TURP in 1993 as treatment for benign 
prostatic hyperplasia (BPH) which was first diagnosed many 
years after service.  He essentially contends that secondary 
service connection is warranted for BPH/TURP residuals, on 
the theory that such were caused or aggravated by service-
connected prostatitis.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).  

At a June 1995 RO hearing, the veteran indicated that since 
his discharge from service he received occasional treatment 
for prostate problems, including treatment from the VA 
facility in West Roxbury, Massachusetts and from Dr. 
Scarsallo.  (It is unclear as to whether Dr. Scarsallo is a 
VA physician or not.)  The RO should attempt to obtain the 
above referenced records and associate such with the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the 
Secretary and the Board, and must be obtained if the material 
could be determinative of the claim).

Additionally, it is noted that the veteran underwent two VA 
compensation examinations in 1995 for the specific purpose of 
determining the etiology of his BPH/TURP residuals, but 
neither examination addressed such matter, even though the RO 
returned the first examination to the doctor due to failure 
to answer the question.  38 C.F.R. § 4.2.  In the judgment of 
the Board, the RO should obtain such an opinion on etiology 
from the examiner.
 
The file shows that, in denying service connection for TURP 
residuals, the RO cited and partly relied on pp. 1715, 1716, 
and 1736 of the Merck Manual, 16th Edition.  However, copies 
of the pages of the medical text were not added to the file, 
and such should be done.  See Thurber v. Brown, 5 Vet.App. 
119 (1993).




Rating for Bilateral Hearing Loss

The veteran's claim for a compensable rating for bilateral 
hearing loss is well grounded, meaning plausible, and the 
file shows there is a further VA duty to assist in developing 
the facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.159; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This duty includes obtaining all relevant records, and, when 
indicated by the circumstances of the case, ordering a 
medical examination.  Murphy, supra; Littke v. Derwinski, 
1 Vet. App. 90 (1990).

The file contains outpatient audiogram and hearing aid 
evaluations from 1993 to 1995, and these are in the form of 
graphs or charts.  There has been no recent standard VA 
audiology examination for compensation rating purposes, and 
such should be performed.  Caffrey v. Brown, 6 Vet.App. 377 
(1994).  Any ongoing treatment records regarding the 
veteran's bilateral hearing loss should also be secured.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA and non-VA treatment, for 
his bilateral hearing loss since 1995, 
and for prostate problems since service, 
including the VA facility in Broxton/West 
Roxbury, Massachusetts and Dr. Scarsallo.  
The RO should contact all sources and 
obtain verbatim copies of the related 
medical records which are not already on 
file.  38 C.F.R. § 3.159. 

2.  The RO should obtain copies of the 
pages of the Merck Manual which it cited 
in denying service connection for TURP 
residuals, and such should be added to 
the claims file.

3.  The RO should refer the veteran's 
file for review by the VA doctor who 
performed the 1995 VA genitourinary 
examinations.  Based on examination 
findings, a review of historical records, 
and medical principles, the doctor should 
provide a medical opinion, with full 
rationale, on the etiology of the 
veteran's BPH/TURP residuals, including 
whether they were caused or worsened by 
service-connected prostatitis.  [If the 
doctor who performed the 1995 
examinations is no longer available, the 
RO should have another qualified doctor 
review the records and provide the 
medical opinion.]

4.  The veteran should be afforded a VA 
audiological examination to determine the 
current severity of his bilateral hearing 
loss.  The examination should be a 
standard VA audiology examination for 
compensation rating purposes, with all 
findings reported in numerical (not 
graph) form.  


Thereafter, the claims should be reviewed by the RO.  Should 
the decision remain adverse, the veteran and his 
representative should be furnished a supplemental statement 
of the case and be afforded an opportunity to respond.  Then 
the case should be returned to this Board for further 
appellate consideration.



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

